                             Case 19-17534       Doc 30    Filed 08/22/19    Page 1 of 4

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                    In re:   Case No.: 19−17534 − MMH     Chapter: 13

Ronald S McCandless
Debtor

                                   NOTICE OF FILING OF PROOF OF CLAIM

In accordance with Bankruptcy Rule 3004, notice is hereby given that on August 21, 2019, a proof of claim was filed
by the debtor/trustee on behalf of U.S. Bank Trust National Association as Trustee.

Dated: 8/22/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Laurie Arter
                                                           301−344−3327
cc:   Debtor
      Attorney for Debtor − J. Michael Broumas
      Case Trustee − Robert S. Thomas II
      Creditor − U.S. Bank Trust National Association as Trustee




10x06 (rev. 03/06/2017) − larter
                                        Case 19-17534                   Doc 30            Filed 08/22/19                   Page 2 of 4

Fill in this information to identify your case:
Debtor 1               Ronald S McCandless
Debtor 2
(Spouse if, filing)

United States Bankruptcy Court for the:           DISTRICT OF MARYLAND

Case number            19-17534
(if known)




Official Form 410
Proof of Claim                                                                                                                                                          4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:               Identify the Claim

1. Who is the current
   creditor?                      US Bank Trust National Association as Trustee of the Tiki Series III Trust
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor


2. Has this claim been                No
   acquired from                      Yes. From whom?
   someone else?

3. Where should                   Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                                different)
   payments to the        D. Anthony Sottile
   creditor be sent?
                          Authorized agent for U.S. Bank Trust National
     Federal Rule of      Associatio, as Trustee of the Tiki Series
     Bankruptcy Procedure III Trust
     (FRBP) 2002(g)
                          394 Wards Corner Road, Suite 180
                          Loveland, OH 45140
                                  Name, Number, Street, City, State & Zip Code                                Name, Number, Street, City, State & Zip Code
                                  Contact phone          513.444.4100                                         Contact phone


                                                        bankruptcy@sottileandbarile.co
                                  Contact email         m                                                     Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                    No
   amend one already                  Yes. Claim number on court claims registry (if known)                                           Filed on
   filed?

5. Do you know if                     No
   anyone else has                    Yes. Who made the earlier filing?
   filed a proof of claim
   for this claim?



Official Form 410                                                               Proof of Claim                                                                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                    Case 19-17534                Doc 30        Filed 08/22/19              Page 3 of 4

Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   identify the debtor?


7. How much is the             $          342,866.00 Does this amount include interest or other charges?
   claim?                                                    No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                                                      3732 Spring Falls Court,
                                                                      Ellicot City MD, 21042
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $             342,866.00
                                                                                                                    (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                             should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:              $                   133,000.00

                                            Annual Interest Rate (when case was filed)             5.625        %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?                    Yes. Amount necessary to cure any default as of the date of the petition:                    $

11. Is this claim subject          No
    to a right of setoff?          Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                         page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                      Case 19-17534               Doc 30         Filed 08/22/19            Page 4 of 4

12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                    Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                    * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).                     I am the creditor’s attorney or authorized agent.

If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP              I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5        I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         August 21, 2019
                                                       MM/ DD / YYYY

                              /s/ J. Michael Broumas
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     J. Michael Broumas
                              Title                    Attorney for debtor
                              Company                  Broumas Law Group
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       8370 Court Avenue
                              Address                  Ellicott City, MD 21043
                                                       Number, Street, City, State and Zip Code

                              Contact phone            410-840-7575              Email     michael@broumas.com




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
